          Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 1 of 9



 1   NELSON MULLINS RILEY & SCARBOROUGH LLP
     Jahmy S. Graham (SBN 300880)
 2   jahmy.graham@nelsonmullins.com
     Priscilla Szeto (SBN 305961)
 3   priscilla.szeto@nelsonmullins.com
     Crispin L. Collins (SBN 311755)
 4   crispin.collins@nelsonmullins.com
     19191 South Vermont Avenue, Suite 900
 5   Torrance, CA 90502
     Telephone:      424.221.7400
 6   Facsimile:      424.221.7499
 7   Attorneys for Defendant
     Tawkify, Inc.
 8

 9                             UNITED STATES DISTRICT COURT
10                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO
11    JEREMY STANFIELD, on behalf of himself     Case No. 3:20-cv-07000-WHA
      and all others similarly situated,
12
                                                 CORRECTED DECLARATION OF
                                Plaintiff,
13                                               JAHMY S. GRAHAM IN SUPPORT
             v.                                  OF TAWKIFY, INC.’S
14                                               ADMINISTRATIVE MOTION TO
      TAWKIFY, INC. and DOES 1-25,               FILE UNDER SEAL RE:
15                                               SUPPLEMENTAL BRIEFING RE:
                                Defendants.      CONVERTED MOTION FOR
16
                                                 SUMMARY JUDGMENT
17
                                                 Date: August 12, 2021
18                                               Time: 8:00am
                                                 Ctrm: 12
19

20                                               Judge William H. Alsup

21

22

23

24

25
26

27

28
                                                1
      CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,   CASE NO.: 3:20-cv-07000-WHA
          INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 2 of 9



 1                               DECLARATION OF JAHMY S. GRAHAM
 2          I, Jahmy S. Graham, hereby declare as follows:
 3          1.       I am an attorney at law, duly licensed to practice in the State of California and before
 4   this Court, and am a partner with Nelson Mullins Riley & Scarborough LLP, attorneys of record for
 5   Defendant Tawkify, Inc. (“Tawkify”).           I submit this Declaration in support of Tawkify’s
 6   Administrative Motion to File Under Seal pursuant to Civil Local Rule 79-5. Pursuant to Civil
 7   Local Rule 79-5(d), Tawkify seeks to file portions of its Tawkify’s Supplemental Briefing Re:
 8   Converted Motion for Summary Judgment (the “Supplemental MSJ Briefing”) and the documents
 9   attached thereto that contain confidential business information and/or personally identifiable or
10   otherwise sensitive personal information regarding Plaintiff, his children, Tawkify personnel, and/or
11   Tawkify clients under seal.
12          2.       In accordance with Civil Local Rule 7-11(a), my office met and conferred with
13   counsel for Plaintiff Jeremy Stanfield (“Plaintiff”) on June 29, 2021 via email. We sought a
14   stipulation agreeing to the same relief sought in Tawkify’s Administrative Motion to File Under
15   Seal filed on June 29, 2021, and opposing counsel stipulated to sealing the following information:
16                  Nonparty identifying information, e.g., names of children, former spouses, names of
17                   Plaintiff’s matches/dates;
18                  Plaintiff’s private identifying information, e.g., his address or email address;
19                  Plaintiff’s banking or other financial information, as reflected in his deposition
20                   testimony or documents produced in discovery.
21   On June 30, 2021, my office sent another email to Plaintiff’s counsel seeking a similar stipulation
22   to sealing this same information, but in connection with the Motion for Summary Judgment, as well
23   as some additional information. As of the time the instant Administrative Motion to Seal is being
24   filed, the parties were not able to reach agreement on the sealing of the additional information sought
25   to be sealed in connection with the Motion for Summary Judgment.
26          3.       The Supplemental MSJ Briefing contains either sensitive information and/or
27   information designated by Plaintiff and/or Tawkify as “Confidential” under the parties’ Stipulated
28
                                               2
     CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,                   CASE NO.: 3:20-cv-07000-WHA
         INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
            Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 3 of 9



 1   Protective Order (Dkt. 68). The below table identifies the documents and portions thereof that are
 2   the subject of Tawkify’s Administrative Motion to Seal.
 3
        Exhibit Document                                Portions to Be           Designating Party
 4                                                      Sealed
        1         Supplemental MSJ Briefing             Highlighted              N/A
 5                                                      redactions at
                                                             p. 3, lines 3-8
 6                                                           p. 5, lines 1-2
                                                             p. 6, lines 6-9,
 7                                                              21
                                                             p. 10, lines 6,
 8                                                              8-9
                                                             p. 12, line 8
 9      2         Schultz Declaration, Ex. B            Entire document          Tawkify
10                                                                               Plaintiff stipulates
                  (Tawkify notes from call with                                  as to personally
11                Plaintiff,                                                     identifying
                  TAWKIFY_STANFIELD_ 00099)                                      information,
12                                                                               excluding that of
                                                                                 Tawkify
13                                                                               employees or
                                                                                 matchmakers
14      3         Schultz Declaration, Ex. C            Entire document          Tawkify
15                                                                               Plaintiff stipulates
                  (Text messages between parties,                                as to personally
16                TAWKIFY_STANFIELD_00179 -                                      identifying
                  185)                                                           information,
17                                                                               excluding that of
                                                                                 Tawkify
18                                                                               employees or
                                                                                 matchmakers
19      4         Schultz Declaration, Ex. D            Entire document          Tawkify
20
                  (Date feedback,
21                TAWKIFY_STANFIELD_00202-
                  204)
22      5         Schultz Declaration, Ex. E            Entire document          Tawkify
23
                  (7/18/2020 offer for non-refundable
24                bonus,
                  TAWKIFY_STANFIELD_000003)
25
        6         Schultz Declaration, Ex. F          Entire Document            Tawkify
26

27                (Internal notes re: calculation of
                  refund, TAWKIFY_STANFIELD
28                00115-116)
                                               3
     CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,              CASE NO.: 3:20-cv-07000-WHA
         INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
           Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 4 of 9



 1     Exhibit Document                             Portions to Be        Designating Party
                                                    Sealed
 2     7         Schultz Declaration, Ex. G         Entire document       Tawkify
 3
                 (Account activity log regarding
 4               Plaintiff,
                 TAWKIFY_STANFIELD_00205-
 5               210)
       8         Graham Declaration, Ex. A          Entire document       Tawkify
 6

 7               (Transcript of Plaintiff’s Call)
 8
       9         Graham Declaration, Ex. B          Highlighted           Tawkify
 9                                                  redactions
                                                                          Plaintiff stipulates
10               (Emails between parties,                                 as to personally
                 STANFIELD000030)                                         identifying
11                                                                        information,
                                                                          including to the
12                                                                        extent there is
                                                                          certain personally
13                                                                        identifying
                                                                          information
14                                                                        regarding himself,
                                                                          but excluding that
15                                                                        of Tawkify
                                                                          employees or
16                                                                        matchmakers
       10        Graham Declaration, Ex. D          Highlighted           Tawkify
17                                                  redactions

18               (7/19 email, STANFIELD00085-
                 87)
19     11        Graham Declaration, Ex. E & F      Highlighted           Tawkify
                                                    redactions
20                                                                        Plaintiff stipulates
                 (Text messages,                                          to the extent there
21               STANFIELD000099)                                         is certain
                                                                          personally
22               (Email receipt,                                          identifying
                 STANFIELD00005)                                          information
23                                                                        regarding himself
       12        Graham Declaration, Ex. G          Highlighted           Tawkify
24                                                  redactions
                                                                          Plaintiff stipulates
25               (Email following purchase,                               as to personally
                 STANFIELD00008-10)                                       identifying
26                                                                        information
                                                                          regarding himself
27

28
                                               4
     CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,        CASE NO.: 3:20-cv-07000-WHA
         INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
        Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 5 of 9



 1     Exhibit Document                       Portions to Be           Designating Party
                                              Sealed
 2
       13      Graham Declaration, Ex. I      Highlighted              Tawkify
 3                                            redactions
 4             (Text messages,
               STANFIELD113-116)
 5
       14      Graham Declaration, Ex. K      Highlighted              Tawkify
 6                                            redactions
                                                                       Plaintiff stipulates
 7             (Text messages before date,                             as to personally
               STANFIELD000130)                                        identifying
 8                                                                     information,
                                                                       excluding that of
 9                                                                     Tawkify
                                                                       employees or
10                                                                     matchmakers
       15      Graham Declaration, Ex. L      Highlighted              Tawkify
11                                            redactions
                                                                       Plaintiff stipulates
12             (Emails between parties,                                as to personally
               STANFIELD000016-17)                                     identifying
13                                                                     information,
                                                                       including to the
14                                                                     extent there is
                                                                       certain personally
15                                                                     identifying
                                                                       information
16                                                                     regarding himself,
                                                                       but excluding that
17                                                                     of Tawkify
                                                                       employees or
18                                                                     matchmakers
       16      Graham Declaration, Ex. M      Highlighted              Tawkify
19                                            redactions
                                                                       Plaintiff stipulates
20             (Emails between parties,                                as to personally
               STANFIELD000013-14)                                     identifying
21                                                                     information,
                                                                       excluding that of
22                                                                     Tawkify
                                                                       employees or
23                                                                     matchmakers

24

25
26

27

28
                                               5
     CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,     CASE NO.: 3:20-cv-07000-WHA
         INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
        Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 6 of 9



 1     Exhibit Document                        Portions to Be           Designating Party
                                               Sealed
 2
       17      Graham Declaration, Ex. N       Highlighted              Tawkify
 3                                             redactions
                                                                        Plaintiff stipulates
 4             (Emails regarding first date,                            as to personally
               STANFIELD000038)                                         identifying
 5                                                                      information,
                                                                        including to the
 6                                                                      extent there is
                                                                        certain personally
 7                                                                      identifying
                                                                        information
 8                                                                      regarding himself,
                                                                        but excluding that
 9                                                                      of Tawkify
                                                                        employees or
10                                                                      matchmakers
       18      Graham Declaration, Ex. O       Highlighted              Tawkify
11                                             redactions
                                                                        Plaintiff stipulates
12             (Text messages,                                          as to personally
               STANFIELD000134-35)                                      identifying
13                                                                      information,
                                                                        excluding that of
14                                                                      Tawkify
                                                                        employees or
15                                                                      matchmakers
       19      Graham Declaration, Ex. Q       Highlighted              Tawkify
16                                             redactions
17             (Emails between parties,
               STANFIELD000050-53)
18
       20      Graham Declaration, Ex. R       Highlighted              Tawkify
19                                             redactions
                                                                        Plaintiff stipulates
20             (Bank records,                                           to the extent there
               STANFIELD000146)                                         is certain
21                                                                      personally
                                                                        identifying
22                                                                      information
                                                                        regarding himself
23     21      Graham Declaration, Ex. S       Highlighted              Tawkify
                                               redactions
24
               (Email between parties,
25             STANFIELD000044)

26

27

28
                                               6
     CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,      CASE NO.: 3:20-cv-07000-WHA
         INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
        Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 7 of 9



 1     Exhibit Document                       Portions to Be           Designating Party
                                              Sealed
 2
       22      Graham Declaration, Ex. T      Highlighted              Tawkify
 3                                            redactions
                                                                       Plaintiff stipulates
 4             (Emails between parties,                                as to personally
               STANFIELD000040-42)                                     identifying
 5                                                                     information,
                                                                       excluding that of
 6                                                                     Tawkify
                                                                       employees or
 7                                                                     matchmakers
       23      Graham Declaration, Ex. U      Highlighted              Tawkify
 8                                            redactions
                                                                       Plaintiff stipulates
 9             (Bank records,                                          to the extent there
               STANFIELD000148)                                        is certain
10                                                                     personally
                                                                       identifying
11                                                                     information
                                                                       regarding himself
12     24      Graham Declaration, Ex. W      Highlighted              Tawkify
                                              redactions
13                                                                     Plaintiff stipulates
               (Emails between parties,                                as to personally
14             STANFIELD000039)                                        identifying
                                                                       information,
15                                                                     excluding that of
                                                                       Tawkify
16                                                                     employees or
                                                                       matchmakers
17     25      Graham Declaration, Ex. X      Highlighted              Tawkify
                                              redactions
18                                                                     Plaintiff stipulates
               (Emails between parties,                                as to personally
19             STANFIELD000135-136)                                    identifying
                                                                       information,
20                                                                     excluding that of
                                                                       Tawkify
21                                                                     employees or
                                                                       matchmakers
22

23

24

25
26

27

28
                                               7
     CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,     CASE NO.: 3:20-cv-07000-WHA
         INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 8 of 9



 1      Exhibit Document                                 Portions to Be           Designating Party
                                                         Sealed
 2
        26        Graham Declaration, Ex. Y              Highlighted              Tawkify
 3                                                       redactions
                                                                                  Plaintiff stipulates
 4                (Emails between parties,                                        as to personally
                  STANFIELD000082-84)                                             identifying
 5                                                                                information,
                                                                                  including to the
 6                                                                                extent there is
                                                                                  certain personally
 7                                                                                identifying
                                                                                  information
 8                                                                                regarding himself,
                                                                                  but excluding that
 9                                                                                of Tawkify
                                                                                  employees or
10                                                                                matchmakers
        27        Graham Declaration, Ex. Z              Highlighted              Tawkify
11                                                       redactions
                  Deposition of Plaintiff Jeremy                                  Plaintiff stipulates
12                Stanfield                                                       as to personally
                                                                                  identifying
13                                                                                information,
                                                                                  including to the
14                                                                                extent there is
                                                                                  certain personally
15                                                                                identifying
                                                                                  information
16                                                                                regarding himself,
                                                                                  but excluding that
17                                                                                of Tawkify
                                                                                  employees or
18                                                                                matchmakers
        28        Graham Declaration, Exh AA             Highlighted              Tawkify
19                                                       redactions
                  Deposition of Thane Schultz
20

21

22           I declare under penalty of perjury under the laws of the United States of America that the

23   foregoing is true and correct. Executed in Torrance, California on July 9, 2021.

24
                                                         /s/ Jahmy S. Graham
25                                                       Jahmy S. Graham
26

27

28
                                               8
     CORRECTED DECLARATION OF JAHMY S. GRAHAM ISO TAWKIFY,                CASE NO.: 3:20-cv-07000-WHA
         INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
             Case 3:20-cv-07000-WHA Document 90 Filed 07/09/21 Page 9 of 9



 1                                                       CERTIFICATE OF SERVICE
 2                I hereby certify that on July 9, 2021, I electronically filed the forgoing with the Clerk of

 3    court using the CM/ECF system and I served a copy of the forgoing pleading on all counsel for all

 4    parties via the CM/ECF system and/or mailing same by United States Mail, properly addressed,

 5    and first class postage prepaid, to all counsel of record in this matter.

 6                I declare that I am employed in the office of a member of the bar of this Court at whose
 7    direction the service was made.
 8

 9                Executed July 9, 2021 at Torrance, California.

10      Jahmy S. Graham                                               By: /s/ Jahmy S. Graham
                                Print Name                                                Signature

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                                                       9
                                                             CERTIFICATE OF SERVICE
     4831-4992-6384 v.1 059232/01500, 11:00 PM, 06/30/2021
